DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick, US 2018/0286669 in view of Sims. US 2014/0113457.
Regarding Claim 1, Mallick teaches a method comprising: 
simultaneously exposing a substrate surface 120 having at least one feature 110 thereon to reactants comprising a polysilane precursor and a plasma gas; and 
igniting the plasma gas to form a plasma and deposit a flowable film 150 on the substrate surface within the at least one feature with references to Figs. 1 and 2 in paragraphs 18 – 24.  
Mallick teaches conventional PECVD, but fails to teach igniting the plasma gas at a regular interval.
Sims teaches a pulsed plasma process wherein the plasma is turned on and off according to a pulse frequency and plasma cycle (regular interval) in paragraphs 36 – 38 for the benefit of producing high quality films on the sidewalls of the feature and overall much more uniform quality film in paragraph 36.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Sims pulse plasma technique will ignite the plasma gas at a regular interval and can be used instead of regular PECVD/ALD for the benefit of producing high quality films on the sidewalls of the feature and overall much more uniform quality film as taught by Sims in paragraph 36.
Regarding Claims 3, 4 and 8, Sims teaches the regular interval has a duty cycle in a range of about 5% to about 90% and wherein the duty cycle is less than or equal to about 40% and wherein the plasma has a frequency in a range of about 10 Hz to about 10 kHz in paragraph 55.   
Regarding Claim 5, Mallick teaches the polysilane precursor comprises one or more of disilane, trisilane, tetrasilane, neopentasilane or cyclohexasilane in paragraph 24.
Regarding Claim 6, Mallick teaches the plasma gas comprises one or more of He, Ar, Kr, H2, N2, O2, O3 or NH3 in paragraph 25. 
Regarding Claim 7, Sims teaches the plasma has a power less than or equal to about 200W in paragraph 53. 
	Regarding Claim 9, Mallick teaches forming the flowable film occurs at a temperature of less than or equal to about 50 C in paragraph 27. 
Regarding Claim 10, Mallick teaches forming the flowable film occurs at a pressure in a range of about 1 Torr to about 10 Torr in paragraph 28.  
Regarding Claim 11, Mallick teaches the flowable film comprises one or more of Si, SiN, SiO, SiC, SiOC, SiCN, SiON, or SiCON in paragraph 29.  
Regarding Claim 12, Mallick teaches the reactants further comprise one or more of propylene, acetylene, ammonia, hydrazine, NO2, N2, N2O, O2, ozone or water in paragraph 29.  
Regarding Claim 13, Mallick teaches, wherein the flowable film comprises a metal silicide in paragraph 30.  
Regarding Claim 14, Mallick teaches, wherein the reactants further comprise one or more tungsten, tantalum and/or nickel precursors in paragraph 30.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick, US 2018/0286669 in view of Sims. US 2014/0113457 as applied to claim 1 above, and further in view of Haverkamp, US 2019/0376186.
Mallick in view of Sims teaches that pulsed plasma process typically exhibits a slower deposition process in paragraph 68 (Sims), but fails to teach, wherein the flowable film is deposited at a rate of less than or equal to about 500 A/min.  
	Haverkamp teaches a pulsed plasma deposition process with a duty cycle between 5% and 90% wherein the film is deposited at a rate of less than or equal to about 500 A/min in paragraphs 66, 77 and 79 for the benefit of producing films with ultra – smooth characteristics in paragraph 65.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the pulsed PECVD deposition of films by Mallick in view of Sims process will deposit the film at a rate of less than or equal to about 500 A/min in for the benefit of producing films with ultra – smooth characteristics as taught by Haverkamp in paragraph 65.
Claims 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick, US 2018/0286669 in view of Sims. US 2014/0113457 and Haverkamp, US 2019/0376186.
	Regarding Claim 15, Mallick in view of Sims and Haverkamp teaches the limitations as were described earlier in rejecting Claims 1, 2 and 4.
Regarding Claim 16, Mallick in view of Sims and Haverkamp teaches the limitations as were described earlier in rejecting Claim 11.
Regarding Claim 17, Mallick in view of Sims and Haverkamp teaches the limitations as were described earlier in rejecting Claims 5 and 6.
Regarding Claim 18, Mallick in view of Sims and Haverkamp teaches the limitations as were described earlier in rejecting Claims7 and 8.
Regarding Claim 19, Mallick in view of Sims and Haverkamp teaches the limitations as were described earlier in rejecting Claims 9 and 10.
Regarding Claim 20, Mallick in view of Sims and Haverkamp teaches the limitations as were described earlier in rejecting Claims, 1, 2, 4 – 7, 9 and 11.
Response to Arguments
Applicant's arguments filed April 06, 2022 (pages 7 and 8) have been fully considered but they are not persuasive due to the following reasons:
The Applicant’s first argument that the Examiner used the Sims reference because PECVD/ALD produces high quality films on the sidewalls of the feature is obscuring the fact that the process overall yields a very high uniform quality film. It is the nature of the PEALD process (paragraph 2). The same rationale will also apply when the same process is applied for a flowable film.  Examiner notes that the claim language recites only forming a flowable film on the surface of the substrate.  Even, if we assume that the flowable film (without any mention of flowability parameters) forms at the bottom of the feature, it would still form the film layer by layer due to the nature of the ALD process from the bottom up and therefore would form a uniform viscous film of high quality in a bottom up fill fashion.  Films will also form on the sidewall that will slowly flow to the bottom and form successive layers of uniform quality eventually offering a more uniform “viscous” fill throughout the height of the feature in a predictable manner.  Therefore, modifying Mallick with Sims procedure will be relevant and desirable and would have been obvious to one with ordinary skill in the art at the time of the invention.
The Examiner thus finds Applicant assertion that one having ordinary skill in the art would not have been motivated to ignite the plasma gas at a regular interval since the teaching of Sims are irrelevant to the flowable films deposited by Mallick and the present application unpersuasive and, therefore, maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Serial Number 16/895,579 Docket 44016833US02 Filing Date Jun 8, 2020 Title LOW DEPOSTION RATES FOR FLOWABLE PECVD 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 18, 2022